Judgment, Supreme Court, New York County (Harold Beeler, J.), rendered January 10, 2002, convicting defendant, after a jury trial, of grand larceny in the fourth degree (four counts), criminal possession of stolen property in the fourth degree, criminal possession of stolen property in the fifth degree (two counts) and petit larceny, and sentencing him, as a second felony offender, to four consecutive terms of 2 to 4 years concurrent with concurrent terms of 2 to 4 years and 1 year (three terms), unanimously affirmed.
The verdict was based upon sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). As to each incident, the credible evidence warranted the conclusion that defendant stole the victim’s possessions, and did not merely have an opportunity to do so. Moreover, the police recovered property belonging to two of the victims from defendant.
We perceive no basis for reducing the sentence. Concur—Ellerin, J.P., Williams, Lerner and Marlow, JJ.